Citation Nr: 0839063	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had verified active service from September 1965 
to July 1968 and addition duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic tinnitus.  


FINDING OF FACT

Chronic tinnitus has been shown to have had its onset during 
wartime service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2007 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in November 
2004, January 2005, March 2005, March 2006, and May 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

In light of the favorable decision below, any error by the VA 
in complying with the VCAA requirements is harmless.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).   Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
chronic tinnitus.  The veteran's Armed Forces of the United 
States Report of Transfer or Discharge (DD Form-214) reflects 
that he was a field artillery unit commander; served in the 
Republic of Vietnam; and was awarded an Air Medal.  

In his October 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he served 
in the Army as a forward observer and an artillery battery 
commander.  

In a November 2004 written statement, the veteran clarified 
that he had been assigned to the Army's 2nd Battalion, 32nd 
Artillery, a 175 millimeter self-propelled howitzer unit, 
while in the Republic of Vietnam.  The unit participated in 
daily fire missions.  While serving as a forward observer, 
the veteran ordered artillery strikes to points within 100 
meters of his position.  The resulting explosions caused his 
ears to ring for days.  The veteran advanced that he had 
experienced "a noise in my ears" since service separation.  

At a May 2005 VA examination for compensation purposes, the 
veteran complained of chronic tinnitus secondary to his 
inservice noise exposure.  He reported that he had been 
stationed in the Republic of Vietnam with the Army and served 
as an artillery commander, a forward observer, and an aerial 
observer.  The veteran's combat noise exposure included 
artillery explosions within 50 yards of his position and an 
episode in which a satchel charge was thrown into his bunker 
and exploded.  The veteran was diagnosed with chronic 
bilateral tinnitus.  An opinion as to the etiology of the 
veteran's tinnitus was not advanced as the veteran's claims 
folder had not provided to the examiner for review.  

In a July 2005 addendum to the May 2005 VA examination 
report, the examiner opined that: 

The veteran's c-file and service medical 
record indicated normal, bilateral, 
hearing sensitivity at time of 
enlistment.  The veteran's 29 June 1968 
Report of Medical Examination pure tone, 
air conduction audiogram at time of 
separation indicated a mild, 
sensorineural hearing loss at 4000 Hz, 
bilaterally.  However, the veteran's 1 
August 1972 Quadrennial Report of Medical 
Examination for retention in the USAR, 
indicated normal bilateral, hearing 
sensitivity suggesting that the hearing 
loss on 29 June 1968 to have been 
temporary and resolved.  Therefore, it 
was this Clinician's opinion that it was 
not as least as likely as not that the 
veteran's current bilateral hearing loss 
and tinnitus were due to his of (sic) 
military noise exposure.  

In his April 2006 Appeal to the Board (VA Form 9), the 
veteran indicated that his ears "rang in service and have 
since."  Prior to speaking with a service officer, the 
veteran was unaware that tinnitus was a chronic disability.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts on appeal that he initially manifested 
chronic ringing of the ears during active service as the 
result of his combat experiences as an artillery officer in 
the Republic of Vietnam.  The veteran is competent to 
describe his experience of ringing in the ears in service and 
after service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the 
veteran's credibility.  The veteran has described chronic 
ringing in his ears since active service.  Such ringing has 
been diagnosed as tinnitus by a competent health care 
provider.  

While the examiner at the May 2005 VA examination for 
compensation purposes opined that "it was not as least as 
likely as not that the veteran's current bilateral hearing 
loss and tinnitus were due to his of (sic) military noise 
exposure," she neither provided a basis for her opinion as 
to the veteran's chronic tinnitus nor specifically commented 
on the etiological relation, or the lack thereof, between the 
veteran's combat experiences and the onset of his chronic 
tinnitus.  The Board notes further that service connection 
has previously been established for the veteran's bilateral 
hearing loss disability.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current chronic tinnitus is 
etiologically related to his combat noise exposure and active 
service in general.  Upon resolution of every reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for chronic tinnitus.  38 
U.S.C.A. § 1154(b) (West 2002).  


ORDER

Service connection for chronic tinnitus is granted.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


